Silver Standard Resources Inc. (a development stage company) Consolidated Balance Sheets As at March 31, 2008 (expressed in thousands of Canadian dollars – unaudited) March 31 December 31 Note 2008 2007 $ $ Assets Current assets Cash and cash equivalents 229,054 80,629 Silver bullion 3 - 15,787 Marketable securities 4a 30,038 33,209 Accounts receivable 3,837 2,903 Prepaid expenses and deposits 559 453 263,488 132,981 Restricted cash 1,881 1,809 Other investments 5 26,700 45,102 Valued added tax recoverable 10,790 9,527 Mineral property costs and property, plant, and equipment 6 336,748 302,588 Mineral property held-for-sale 6c 6,967 6,837 646,574 498,844 Liabilities and Shareholders' Equity Current liabilities Accounts payable 12,984 9,640 Accrued liabilities 4,767 3,632 Accrued interest on convertible notes 7 577 - Current portion of asset retirement obligations 1,029 1,029 Foreign exchange derivatives 4b - 1,412 19,357 15,713 Asset retirement obligations 2,870 2,827 Future income tax liability 27,250 25,253 Long-term convertible notes 7 102,339 - 151,816 43,793 Non-controlling interest 608 608 152,424 44,401 Shareholder's Equity Share capital 8a 461,903 459,888 Value assigned to stock options 8b 33,625 31,810 Value assigned to convertible notes 7 36,553 - Contributed surplus 649 649 Accumulated other comprehensive income 20,531 23,363 Deficit (59,111) (61,267) 494,150 454,443 646,574 498,844 Commitments (note 13) Approved on behalf of the Board of Directors “John R. Brodie” John R. Brodie,FCA (Director) “Peter W. Tomsett” Peter W. Tomsett (Director) The accompanying notes are an integral part of the consolidated financial statements. 1 Silver Standard Resources Inc. (a development stage company) Consolidated Statements of Earnings (Loss), and Comprehensive Income (Loss) For the three months ended March 31, 2008 (expressed in thousands of Canadian dollars – unaudited) Three Months Ended March 31 Note 2008 2007 $ $ Exploration and mineral property costs Property examination and exploration 49 27 Reclamation and accretion 55 67 (104) (94) Expenses Salaries and employee benefits 650 472 Depreciation 68 46 Professional fees 198 176 Financing fees 7 3,674 - General and administration 1,177 1,094 Stock-based compensation 8b 2,434 2,212 Foreign exchange loss (gain) (2,837) 31 (5,364) (4,031) Other income (expenses) Investment income 820 2,381 Interest expense on convertible debt 7 (626) - Gain on sale of silver bullion, net of tax 3 23,457 - Gain on sale of marketable securities 4a 978 - Unrealized gain (loss) on financial instruments held-for-trading 4a,b 1,397 (101) Write-down of other investments 5 (18,402) - Gain on sale of mineral property - 280 7,624 2,560 Earnings (loss) for the period 2,156 (1,565) Weighted average shares outstanding (thousands) Basic 62,669 61,815 Diluted 63,576 61,815 Earnings (loss) per common share Basic earnings (loss) per share 0.03 (0.03) Diluted earnings (loss) per share 0.03 (0.03) Comprehensive income Earnings (loss) for the period 2,156 (1,565) Other comprehensive income (loss) Unrealized gain (loss) on marketable securities 4a (1,854) 4,271 Reclassification of realized gain on sale of marketable securities 4a (978) - Other comprehensive income (loss) for the period (2,832) 4,271 Comprehensive income (loss) for the period (676) 2,706 The accompanying notes are an integral part of the consolidated financial statements. 2 Silver Standard Resources Inc. (a development stage company) Consolidated Statements of Cash Flows For the three months ended March 31, 2008 (expressed in thousands of Canadian dollars – unaudited) Three Months Ended March 31 Note 2008 2007 $ $ Operating activities Earnings (loss) for the period 2,156 (1,565) Items not affecting cash Depreciation 68 46 Stock-based compensation 8b 2,434 2,212 Asset retirement obligations 39 54 Gain on sale of mineral property - (280) Gain on sale of marketable securities 4a (978) - Gain on sale of silver bullion 3 (23,457) - Unrealized loss (gain) on held-for-trading financial instruments 4a,b (1,397) 101 Accretion expense on convertible notes 7 267 - Write-down of other investments 5 18,402 - Foreign exchange loss 4,899 14 Increase in non-cash working capital items 9 251 1,926 Cash generated by operating activities 2,684 2,508 Financing activities Proceeds from issuance of convertible notes 7 134,936 - Financing costs related to equity portion of convertible notes financing 7 (1,440) - Shares issued for cash 1,449 3,899 Cash generated by financing activities 134,945 3,899 Investing activities Mineral property costs (9,655) (7,800) Property, plant and equipment (18,830) (9,626) Increase in value added tax recoverable (net) (1,263) (881) Purchase of marketable securities - (3,648) Proceeds from sale of marketable securities 4a 1,300 - Proceeds from sale of silver bullion 3 39,244 - Cash generated by (used in) investing activities 10,796 (21,955) Increase (decrease) in cash and cash equivalents 148,425 (15,548) Cash and cash equivalents - Beginning of period 80,629 229,616 Cash and cash equivalents - End of period 229,054 214,068 Supplementary cash flow information (note 9) The accompanying notes are an integral part of the consolidated financial statements. 3 Silver Standard Resources Inc. (a development stage company) Statements of Shareholders’ Equity For the three months ended March 31, 2008 (expressed in thousands of Canadian dollars – unaudited) Common Shares Values Accumulated Values assigned to other Retained Total Number of assigned convertible Contributed comprehensive earnings shareholders' shares Amount to options notes Surplus income (deficit) equity (thousands) $ Balance, December 31, 2006 61,646 442,265 20,798 - 649 - (27,142) 436,570 Transition adjustment to opening - 29,800 - 29,800 balance Issued for cash: Exercise of options 887 11,794 - 11,794 Exercise of warrants - For mineral property 9 358 - 358 Value assigned to options granted - - 15,523 - 15,523 Value of options exercised - 4,511 (4,511) - Value of warrants exercised - Donations 27 960 - 960 Other comprehensive income - (6,437) - (6,437) Loss for the year - (34,125) (34,125) Balance, December 31, 2007 62,569 459,888 31,810 - 649 23,363 (61,267) 454,443 Issued for cash: Exercise of options 123 1,449 - 1,449 Value assigned to options granted - - 2,381 - 2,381 Value of options exercised - 566 (566) - Value assigned to convertible notes - - - 36,553 - - - 36,553 Other comprehensive income - (2,832) - (2,832) Earnings for the period - 2,156 2,156 Balance, March 31, 2008 62,692 461,903 33,625 36,553 649 20,531 (59,111) 494,150 The accompanying notes are an integral part of the consolidated financial statements. 4 Silver Standard Resources Inc. (a development stage company) Notes to Consolidated Financial Statements For the three months ended March 31, 2008 (tabular amounts expressed in thousands of Canadian dollars, unless otherwise stated - unaudited) 1. NATURE OF OPERATIONS We are a development stage company with a portfolio of silver-dominant projects located in seven countries in the Americas and Australia.We are currently developing our Pirquitas property that is located in the province of Jujuy in northwest Argentina. Management has estimated that we will have adequate funds from existing working capital to meet our corporate, development, administrative and property obligations for the coming year, including the construction of the Pirquitas property.We will periodically need to obtain additional financing and while we have been successful in the past, there can be no assurance that we will be able to do so in the future. The recoverability of the amounts shown for mineral properties and related deferred costs is dependent upon the existence of economically recoverable reserves, our ability to obtain necessary financing to complete the development, and upon future profitable production. The amounts shown as deferred expenditures and property acquisition costs represent net costs to date, less amounts amortized and/or written-off, and do not necessarily represent present or future values. Although we have taken steps to verify title to mineral properties in which we have an interest, in accordance with industry standards for the current stage of exploration of such properties, these procedures do not guarantee our title.
